Citation Nr: 1107314	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  08-35 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from April 1950 to 
April 1953.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In June 2009, the Board remanded this claim for additional 
development.  The Board is also satisfied that there was 
substantial compliance with its remand directives.  See Stegall 
v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 
141, 146-47 (1999).  The case has been returned to the Board and 
is ready for further review.  

The Veteran stated in an April 2009 Congressional form 
that he injured his back when he jumped down the side of a 
mountain because the vehicle that he was riding in was hit 
by a grenade.  The issue of entitlement to service 
connection for a back disorder has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 
U.S.C.A. § 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability is 
etiologically related to his active service.  

2.  The Veteran's tinnitus is etiologically related to his active 
service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.385 (2010).  

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is 
granting in full the benefits sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and need not be further considered.  




Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease initially diagnosed after service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

For the purpose of applying the laws administered by VA, impaired 
hearing will be considered a disability when the auditory 
threshold for any of the frequencies of 500, 1000, 2000, 3000 and 
4000 Hertz is 40 decibels or greater; the auditory thresholds for 
at least three of these frequencies are 26 decibels or greater; 
or speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

The Veteran claims that service connection is warranted for 
bilateral hearing loss and for tinnitus.  At the outset of this 
discussion, the Board notes that the Veteran's service treatment 
records, with the exception of his discharge examination report, 
were destroyed in a fire at the National Personnel Records Center 
in 1973.  Under such circumstances, the Board recognizes that 
there is a heightened obligation to assist the Veteran in the 
development of the case, a heightened obligation to explain 
findings and conclusions, and a heightened duty to consider 
carefully the benefit of the doubt rule.  See Washington v. 
Nicholson, 19 Vet. App. 362, 369-70 (2005); Cromer v. Nicholson, 
19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991)); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992).  

The Veteran's DD Form 214 shows that he was assigned to a signal 
construction battalion and that he received the Korean Service 
Medal with 5 Bronze Service Stars.  He claims that he was exposed 
to acoustic trauma due to Korean War combat.  He also stated that 
the combat related noise exposure included an incident in which a 
fellow soldier fired his M1 rifle near his head.  The Board notes 
that the Veteran has been service-connected for PTSD based on 
combat stressors he related occurred during service.  The Board 
finds it reasonable to accept that the Veteran incurred 
significant acoustic trauma during service.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  In this regard, the Veteran 
contends that during service he had significant noise exposure 
and the Board notes that the record is absent of any 
contradictory information.  Thus the Board will concede that the 
Veteran was exposed to acoustic trauma due to combat related 
noise exposure.  

The record also confirms that the Veteran has been diagnosed with 
tinnitus and with bilateral hearing loss.  In this regard, he was 
examined by VA in August 2010, and a hearing loss by VA standards 
was found.  On the authorized audiological evaluation pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
45
60
90
LEFT
70
75
75
60
65

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 12 in the left ear.  Tinnitus was 
also diagnosed.  The August 2010 VA examiner noted that the 
medical records and the Veteran's discharge examination report 
were reviewed.  The examiner found that hearing loss and tinnitus 
were less likely as not caused by or the result of acoustic 
trauma.  The examiner stated that the Veteran's exposure to high 
risk noise in the military was primarily related to an incident 
involving a rifle being fired in close proximity to his left ear 
when he was driving a truck.  It was noted that there was no 
supporting evidence to this.  The examiner stated that, however, 
it is noted that the military records were lost in the 1973 fire 
and that on his discharge examination there was no mention of 
tinnitus or hearing loss.  The examiner stated that the Veteran 
was awarded 5 Bronze Stars and therefore combat related action 
was established.  He reported that the current audiogram reveals 
an asymmetrical loss of hearing that may be consistent with his 
claim of left ear damage.  He reported that however without 
supporting evidence and the absence of any documentation 
regarding his claim of left ear damage, an opinion of less likely 
than not is provided fully realizing that strong evidence will 
never be obtained to properly validate the claim.  As to tinnitus 
he reported that the absence of any mention on this condition on 
the discharge physical lowers the probability of his claim being 
supported.  He indicated that the description of the physical act 
causing his tinnitus is reasonable for at least elevating an 
opinion to less likely than not with regards the claim as opposed 
to did not cause some 57+ years after this action is reported to 
have occurred.  

Discussion

Having found inservice noise exposure and current diagnoses, this 
case will turn on whether there is a medical nexus between the 
Veteran's service and the current findings of bilateral hearing 
loss and tinnitus.  

As to both claims, the Veteran's essential contentions are that 
he incurred acoustic trauma during service, and that he has 
experienced hearing loss and tinnitus since such in-service 
experiences.  It is noted that on his June 2006 claim, he 
reported that both tinnitus and his bilateral hearing loss began 
in 1953.  He also testified before a hearing officer at the RO in 
August 2008 that he has had hearing loss and tinnitus since 
service when a soldier fired a weapon about 4 inches from the 
Veteran's head.  He stated that when this happened he could not 
hear anything for several days.  Additionally, the Veteran 
reported during his August 2010 VA examination that tinnitus 
started ever since a soldier fired a gun close to his left ear.   

The Board finds the Veteran's lay statements and testimony 
regarding the date of onset of his hearing loss and tinnitus and 
continuity of symptoms since service to be both competent and 
credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(providing that ringing in the ears is capable of lay 
observation), Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007) (providing that lay 
testimony is competent to establish the presence of observable 
symptomatology, such as varicose veins, and may provide 
sufficient support for a claim of service connection); see also 
Goss v. Brown, 9 Vet. App. 109, 113 (1996).  

Lay evidence is competent if it is provided by a person who has 
knowledge of the facts or circumstances and conveys matters that 
can be observed and described by a layperson.  38 C.F.R § 
3.159(a)(1).  In this case, the Veteran was aware of the nature 
of his hearing loss and tinnitus by virtue of his own senses 
during service.  This is competent evidence of observable 
manifestations from the time of service and since, thereby 
demonstrating a continuity of symptoms.  

Further, the Board finds that the Veteran's lay statements and 
testimony regarding his hearing loss and tinnitus support a nexus 
to service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. 
Cir. 2009) (stating that lay evidence may be competent to 
establish medical etiology or nexus); see also Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet.  
App. 66 (1991).  However, the Board is free to assess medical 
evidence and is not obligated to accept a physician's opinion.  
Wilson v. Derwinski, 2 Vet. App 614 (1992).  The lack of any 
evidence that a claimant exhibited hearing loss during service is 
not fatal to a claim.  The laws and regulations do not require 
in-service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v.  Derwinski, 3 
Vet. App. 87, 89 (1992).  

It is noted that there is no evidence of any hearing problems or 
tinnitus in service or for over fifty years after service, the 
Veteran had some post-service noise exposure, and the VA examiner 
has opined that the Veteran's hearing loss and tinnitus are less 
likely than not caused by his military noise exposure.  
Nevertheless, given the entire record, the Board is unable to 
find that the preponderance of the evidence is against the 
Veteran's claims.  

In this case, the Board is presented with an evidentiary record 
which is not entirely clear.  Initially, the Board finds that the 
Veteran had traumatic noise exposure during service.  With regard 
to a nexus to service that favors the claims, there are credible 
lay statements in support of his hearing loss claim and his 
tinnitus claim, and the noise exposure he described appears 
consistent with the nature of his military duties.  The Board 
notes that against the claims are the post-service exposure to 
further noise in his occupation in construction (see, VA 
examination of August 2010) and the VA medical examination that 
did not fully support a nexus to service.  However the Board 
finds that the rationale provided by the examiner, lacks 
probative value.  The VA medical opinion is not more probative 
than the Veteran's RO hearing testimony and statements regarding 
the etiology of his tinnitus and hearing loss.  The examiner 
noted that the evidence might be consistent with left ear damage 
and that the act causing the tinnitus was reasonable to a degree.  
As established by the Court, tinnitus and hearing loss are purely 
subjective and can be observed only by the person experiencing 
it.  As such, the Veteran is just as capable as a medical 
professional in providing competent evidence regarding the onset 
of his tinnitus and hearing loss.  Because the Veteran is 
entirely competent to provide evidence regarding the origins of 
his hearing loss and tinnitus, the Board concludes that the 
Veteran's assertions are just as persuasive as the examiner's, 
which are not definitive.

In this case, the opinion of the VA examiner against the claims 
appears to be based upon the fact that there is no documentation 
of hearing loss or tinnitus in service or a complaint of hearing 
loss or tinnitus at separation.   The Veteran has testified that 
he did have problems at the time of his exposure and he 
essentially had increased problems over the years.  The Board 
notes that the only hearing test of record for the Veteran while 
in service was a whispered voice test at separation, which 
provides only a general and rather unreliable picture of the 
Veteran's hearing acuity in service.   Furthermore, in relying on 
the fifty year gap between the  Veteran's separation from service 
and the August 2010  VA exam  in determining that the Veteran's 
current hearing loss and  tinnitus are unrelated to his military 
service, the examiner does  not appear to have considered the 
Veteran's testimony of hearing  problems and ringing in his ears 
which had onset in service.  The Veteran is certainly competent 
to testify to these observable symptoms and the examiner has not 
explained why he did not find this testimony credible.  

The Board notes the lengthy period of time between the Veteran's 
military service and his current claim.  A nearly fifty  year 
period without any evidence that the Veteran suffered from  
hearing loss or tinnitus clearly suggests that the Veteran's  
current hearing loss had a more recent onset.   However, it is 
possible that the Veteran's hearing loss and tinnitus were mild 
enough that for many years he was able to ignore or compensate 
for his symptoms, and only sought medical assistance for these 
disabilities when his impairment made it necessary.  Further the 
record shows hearing loss in both ears with an increased degree 
of loss in the left ear which supports a finding that in addition 
to exposure to acoustic trauma during combat the Veteran 
experienced having a gun fire near to the left side of his head.  

Having carefully and sympathetically weighed all the evidence of 
record, the Board must find that it is at least in equipoise 
regarding whether the Veteran's bilateral hearing loss and 
tinnitus had onset in service or were caused or aggravated by the 
Veteran's active service.  Accordingly, the benefit of the doubt 
is resolved in the Veteran's favor and entitlement to service 
connection for bilateral hearing loss and bilateral tinnitus are 
granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).




ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


